Citation Nr: 1642361	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression (which was characterized as a single service connection claim for PTSD).  This decision was issued to the Veteran and his service representative in March 2011.  The Veteran disagreed with this decision later in March 2011.  He perfected a timely appeal in January 2013.  A videoconference Board hearing was held at the RO in June 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD, to include depression (which he characterizes as depression), during active service.  He specifically contends that several in-service incidents while he was in Germany, including an in-service personnel assault by a fellow soldier while at a party and being placed in a choke hold by a sergeant during training prior to being deployed to the Southwest Asia theater of operations in the Persian Gulf War, caused him to experience PTSD.  (The Board notes parenthetically that the Veteran's service personnel records show that he did not deploy to the Southwest Asia theater of operations in the Persian Gulf War.)  He also contends that the sexual assault of his daughter is an in-service stressor event.

The Board notes initially that a review of the record evidence indicates that there are additional outstanding VA outpatient treatment records which have not been obtained and associated with the claims file.  The Veteran's service representative submitted a partial copy of a VA outpatient treatment note dated in August 2016 in support of the Veteran's appeal.  Unfortunately, it appears that the Veteran's most recent VA outpatient treatment records associated with the claims file are dated only through November 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

The Board next notes that a review of the record evidence indicates that the Veteran has been diagnosed as having recurrent moderate major depressive disorder and PTSD by his post-service VA treating clinicians.  Unfortunately, a review of the Veteran's February 2012 VA mental disorders Disability Benefits Questionnaire (DBQ) shows that, although he was diagnosed as having recurrent major depressive disorder, the VA examiner did not provide an opinion as to the contended etiological relationship between this disability and active service.  And, although no diagnosis of PTSD was rendered following VA PTSD examination in January 2011 because the Veteran did not meet all of the diagnostic criteria for PTSD, the August 2016 VA outpatient treatment records submitted by his service representative indicate a more recent PTSD diagnosis.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his PTSD and his acquired psychiatric disability other than PTSD, to include depression.

The Veteran also claims that he was seen by a psychiatrist in service.  In-service inpatient hospitalization and psychiatric-based records are sometimes stored separately from other service treatment records.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b (now incorporated in the Live Manual).  As these records may contain information critical to the matter at hand, VA must assist in obtaining such records.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from all treating facilities dated since November 2012.  

2.  Undertake appropriate efforts to obtain mental health records pursuant to the Veteran's claim that he saw a psychiatrist in service.  See Board Transcript page 7.  

3.  Undertake appropriate efforts to search for any available records in connection with a military investigation the Veteran claims occurred in connection with a sexual assault of his daughter by a military servicemember.  See Board Transcript pages 7-8.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) any PTSD (including the diagnosis of PTSD rendered in August 2016 (see VA outpatient treatment record) is related to active service or any incident of service.  The examiner should identify any in-service stressor(s) which supports the diagnosis of PTSD including the claimed stressors noted below*.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

*The examiner is advised that the Veteran contends that he was assaulted at a private party by a fellow soldier and placed in to a choke hold by his sergeant during training and these incidents were the in-service stressors which caused him to experience PTSD.  The examiner is advised that the Veteran also contends that his daughter was sexually assaulted by a service member which also caused him to experience PTSD.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include depression, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder (diagnosed on VA examination in February 2012) and delusional disorder, persecutory type (diagnosed on VA examination in January 2011), is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

